Holcomb, J.
(concurring) — I concur in the result, assuming that the public service commission will apportion the cost as suggested in Toledo R. & Terminal Co. v. Lima & Toledo Traction Co., 79 Ohio St. 136, 86 N. E. 515. I do not agree that the railroad first occupying a right of way has no superior right or equity as against a subsequent occupier of the right of way for the purpose of crossing. As against it, I think the first occupier has a very superior position and right. As against the sovereign, of course, it has *21not, but in apportioning the costs involved here, the superior and prior position of the first occupier should be given very great advantage.